Motion to dismiss appeal granted. Memorandum: Appeal unanimously dismissed and matter remitted to Monroe County Court to vacate the judgment of conviction and dismiss the indictment either sua sponte or on application of either the District Attorney or counsel for defendant (see People v Matteson, 75 NY2d 745 [1989]). (Appeal from Judgment of Monroe County Court, Richard A. Keenan, J.—Unauthorized Use of a Motor Vehicle, 3rd Degree). Present—Scudder, P.J., Hurlbutt, Martoche, Smith and Centra, JJ.